Order filed February 13, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01145-CV
                                   ____________

                         KATRINA HUDSON, Appellant

                                         V.

               SENIOR LIVING PROPERTIES, LLC, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 71927

                                    ORDER

      The notice of appeal in this case was filed December 27, 2013. The clerk’s
record was filed February 3, 2014. To date, the filing fee has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee to the Clerk of this court on or
before February 28, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay
the filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM